UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7346



ANDREW BURL WRIGHT,

                                             Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-05-1409-DCN)


Submitted:   January 13, 2006             Decided:   February 9, 2006


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Burl Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andrew Burl Wright appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief without prejudice on Wright’s petition filed under 28 U.S.C.

§ 2241 (2000). Wright claims the district court erred by referring

his petition to a magistrate judge, but the district court was well

within   its   jurisdiction    to   refer   the   case   under   28   U.S.C.

§ 636(b)(1)(B) (2000).        The district court was not required to

obtain Wright’s consent to refer the case to a magistrate judge

because the magistrate judge did not enter a final order in the

case.    See generally United States v. Bryson, 981 F.2d 720 (4th

Cir. 1992).    Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 2 -